PER CURIAM.
There was sufficient evidence presented to allow a jury to find that the Supervisor of the Accounts Payable Department of the Dade County School Board did have either actual or apparent authority to act on behalf of the School Board when verifying the validity of an outstanding invoice for the plaintiff. Therefore, the trial court erred in granting the School Board’s motion for directed verdict on the plaintiffs count for negligent misrepresentation. Yanks v. Barnett, 563 So.2d 776 (Fla. 3d DCA 1990), review denied, 576 So.2d 295 (Fla.1991); Mathis v. Lambert, 274 So.2d 601 (Fla. 3d DCA 1973). Accordingly, we reverse and remand for a new trial.
Reversed and remanded.